448 F.2d 16
Grover C. McDANIEL, Plaintiff-Appellant,v.Ed POLK and Dallas Legal Services Project, Defendants-Appellees.
No. 71-1964.
United States Court of Appeals,Fifth Circuit.
Sept. 1, 1971.

Grover C. McDaniel, pro se.
Ed Polk, pro se.
Kenneth L. King, Eldon L. Youngblood, Dallas, Tex., for defendants-appellees.
Before JOHN R. BROWN, Chief Judge, and INGRAHAM and RONEY, Circuit Judges.
PER CURIAM:


1
This appeal is taken from the district court's grant of the defendants' motion for summary judgment dismissing Grover C. McDaniel's civil rights action for damages.  We affirm.1


2
When the appellant was an inmate of the Dallas County Jail, he requested the Dallas Legal Services Project to represent him in connection with actions for royalties and damages which he desired to file.  As shown by an affidavit of the defendants filed in support of their motion to dismiss, the Dallas Legal Services Project refused to take the case because it would be "fee generating", and thus violative of its established policy.  This policy is imposed by the Office of Economic Opportunity of the United States, which provides funds for the project.


3
Appellant has contended that the defendants refused to represent him merely because he was in jail.  This allegation is fully refuted by appellees' affidavit.  The district court did not err in dismissing McDaniel's complaint, since it obviously has no merit.  See Norton v. McShane, 5th Cir.1964, 332 F.2d 855, cert. denied 380 U.S. 981, 85 S. Ct. 1345, 14 L. Ed. 2d 274; Brown v. Dunne, 7th Cir.1969, 409 F.2d 341.



1
 It is appropriate to dispose of this pro se case summarily, pursuant to this Court's Local Rule 9(c) (2), appellant having failed to file a brief within the time fixed by Rule 31, Federal Rules of Appellate Procedure.  Kimbrough v. Beto, Director, 5th Cir. 1969, 412 F.2d 981